Citation Nr: 1812890	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-22 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1986 to February 1990 and from December 1990 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In his substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ), which was subsequently scheduled in November 2017.  However, the Veteran did not appear for the scheduled hearing.  Accordingly, the Board considers his request for a hearing withdrawn pursuant to 38 C.F.R. § 20.702(d) (2017).

This appeal had originally included a claim for service connection for bilateral Achilles tendinitis.  The RO granted service connection in a January 2015 rating action.  Because this was a complete grant of the benefit sought, these claims are no longer before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of a left ankle disability.



CONCLUSIONS OF LAW

Service connection for a left ankle disability is not warranted.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the Veteran nor his representative has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). Establishing service connection generally requires (1) a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for a left ankle disability.  The evidence shows that throughout the pendency of the appeal, the Veteran has not had a current left ankle disability.

The Veteran contends that he developed a left ankle disorder after twisting his ankle while running in service.  Service treatment records show that he sought treatment in December 1986 after he tripped while jogging and stepped in a hole.  He had mild tenderness and swelling, but no laceration, abrasion, or bruising.  His range of motion was restricted and he had pain at his left ankle joint.  X-ray images taken of his left ankle in December 1989 were within normal limits.  His separation examination reflects a normal clinical evaluation of his lower extremities.

In connection with his June 2013 service connection claim, the Veteran underwent a VA ankle examination in September 2013.  The examiner opined that the claimed left ankle condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that, though the Veteran sustained a left ankle sprain in service and subsequently complained of pain and aching, there was no present left ankle diagnosis, nor ongoing care for any ankle condition.

VA treatment records show a complaint for left ankle pain, but the Veteran refused X-rays.  There is no diagnosis of a left ankle injury contained in the treatment records.

The Veteran is certainly competent to report the onset of symptoms related to his ankle disability and the circumstances surrounding such.  However, although the Board recognizes the Veteran is sincere in his belief that his left ankle disability is related to service, he is not otherwise competent to make such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board notes that in order for service connection to be granted, there must first be a disability present for which service connection can be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Symptoms, such as ankle pain, without underlying disease or injury, cannot meet the regulatory requirement for the existence of a current ankle disability.  Stated another way, pain, in and of itself, is not a disability for which service connection can be granted without an underlying disease or injury causing that pain.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Because ankle pain is not a current disability for which service connection may be granted, and there is no diagnosis of a current left ankle disability due to disease or injury, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for a left ankle disability is denied.


REMAND

The Veteran contends that he has PTSD, anxiety, and depression, as a result of a sexual assault in the military.  See June 2013 Veteran's Application for Compensation or Pension; July 2013 Statement in Support of Claim.

If a PTSD claim is based on in-service personal assault, evidence such as records from law enforcement authorities, evidence of substance abuse, increased disregard for military or civilian authority, or behavioral changes noted in the Veteran's military personnel records may be used to corroborate the Veteran's account of the stressor incident.  Indeed, courts have recognized that, since sexual assault is an extremely personal and sensitive issue, many incidents are not officially reported until years later.  See YR v. West, 11 Vet. App. 393, 399 (1998). 

Military personnel records may provide the information necessary to verify the Veteran's claimed stressor.  Here, however, the military personnel records contained in the file are, for the most part, illegible.  Accordingly, an effort should be made to obtain a legible copy of such records.

Further, despite the March 2015 VA examiner's assertion that the claimed military sexual assault (MST) did not occur, based on the lack of markers the Veteran exhibited, the Board finds it notable that it was not until the Veteran's second period of service, following the claimed MST, that the Veteran became involved in disciplinary matters including drug use that caused his ultimate administrative discharge under other than honorable conditions.  As noted, evidence of substance abuse and increased disregard for military authority may be evidence of a stressor.  Insofar as the VA examiner did not address the significance of the Veteran's in-service drug use and subsequent discharge, both of which occurred following the claimed sexual assault, the Board finds that an addendum opinion is necessary.

The Board finds the March 2015 VA examiner's rationale for his opinion that the Veteran does not suffer from PTSD to be well-reasoned and probative.  However, the examiner did not comment on the relationship, if any, between the Veteran's other claimed disabilities, depression and anxiety, and their link to service.  Accordingly, in the provided supplemental opinion and upon review of any records added to the file as a result of the below remand directives, the examiner should address the Veteran's other claimed diagnoses, to include depression and anxiety, and provide etiological opinions with respect to those diagnoses.

Finally, evidence in the claims file suggests that there may be outstanding treatment records.  At his March 2015 VA examination, the Veteran referenced psychiatric treatment in California from 2005 or 2006.  In addition, the most recent VA treatment records associated with the Veteran's electronic record are dated from April 2015.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from April 2015 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any assistance required from the Veteran, obtain records from 2005 or 2006 related to psychiatric treatment obtained in California, as well as any additional treatment records identified by the Veteran relevant to his claim.

2.  Obtain the Veteran's complete VA treatment records dated from April 2015 forward.

3.  Take the necessary steps to obtain the most legible, complete copy of the Veteran's military personnel records, and associate them with the claims file.

4.  After completion of the above, return the claims file to the VA examiner who conducted the March 2015 examination, if available, or another examiner of equal expertise.  It is left to the discretion of the examiner as to whether an in-person examination is necessary.  The examiner is asked to review the entire file, to include any newly obtained records, and address the following:

(i) Clearly delineate all currently diagnosed psychiatric disorders, to specifically include depression and/or anxiety, and clarify whether it is still your opinion that the Veteran does not suffer from PTSD.

(ii) If a review of the file or examination of the Veteran results in a psychiatric diagnosis other than PTSD, then the examiner should opine whether any non-PTSD psychiatric disorder, if diagnosed, is at least as likely as not (50 percent or greater probability) related to active service or any incident of service.  If the examiner does find that the Veteran now suffers from PTSD, the examiner should opine whether PTSD is at least as likely as not related to active service or any incident of service.

The examiner must address whether the Veteran's August 1991 in-service arrest for drug possession and subsequent discharge are indicative of behavioral changes that may have stemmed from the claimed sexual assault.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


